Petition dismissed. Memorandum : On the record before the Court in Matter of Biley, decided on May 14, 1943 (266 App. Div. 160), and the record of the investigation of the matter by the Grievance Committee of the Bar Association of Erie County subsequent thereto, in which, on October 4, 1946, it was found that it was the opinion of the committee that the facts on which the complaint was based did not justify the institution of disciplinary proceedings, we also reach the conclusion that the petition should be dismissed. All concur. Present — Taylor, P. J., Harria, McCurn, Larkin and Love, JJ.